Citation Nr: 0905384	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back condition with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that evidence has been submitted directly 
to the Board, accompanied by a waiver of having this evidence 
initially considered by the agency of original jurisdiction 
(AOJ) in accord with 38 C.F.R. § 20.1304.

The veteran participated in a hearing with the undersigned 
Veterans Law Judge in July 2007.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

The issue of service connection for a back condition with 
arthritis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to service connection for a back condition 
with arthritis.   

The record reflects that the veteran has not been afforded a 
VA examination.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but as follows: (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Id.

Upon review of the evidence of record, the Board finds it 
necessary to remand for a VA examination.  In the July 2007 
hearing transcript, the veteran reported that he injured his 
back when jumping in a foxhole during combat.  Although the 
service treatment records do not show evidence of back pain 
or a back injury, the DD Form 214 shows that the veteran 
engaged in combat during his active service.  The provisions 
of 38 U.S.C.A. § 1154(b) provide that in the case of any 
veteran who engaged in combat with the enemy in active 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service.  Furthermore, the 
current medical evidence of record reveals that the veteran 
is diagnosed with a back disability.  See October 2005 
private medical record.  Lastly, the record contains two 
letters submitted by the veteran's physicians.  In the July 
2007 letter, the veteran's VA physician (J.M., M.D.) 
explained that the veteran has been treated for chronic back 
pain.  Dr. J.M. noted that the veteran reported that he 
developed the problem during active service.  Dr. J.M. then 
stated that, to the best of his knowledge, he believed that 
the veteran's low back pain was most likely caused by or a 
result of an event that occurred during active service.  In 
another July 2007 letter, the veteran's private physician 
(D.L.B., M.D.) stated that he treated the veteran for low 
back pain.  Dr. D.L.B. stated that, to the best of his 
knowledge, he believed that the lower back pain was most 
likely caused by or a result of an event that occurred during 
active military service.  In reviewing these letters, the 
Board observes that both Dr. D.L.B. and Dr. J.M. did not 
provide a supporting rationale for the positive opinions and 
did not discuss the veteran's contended back injury that 
occurred during service.  Furthermore, it is not clear 
whether the physicians reviewed the veteran's claims folder; 
the opinions appear to be based solely upon the veteran's lay 
statements regarding the history of his back condition.  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
United States Court of Appeals for Veterans Claims stated 
that if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  The Board notes 
that there is evidence of a current disability, evidence 
suggesting an inservice injury, and medical evidence 
indicating that the veteran's back condition is related to 
service.  However, as the Board finds that the aforementioned 
medical opinions are unclear, the veteran's claim must be 
remanded for a VA examination to determine the nature and 
etiology of any back disability that may be present.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Please request copies of updated VA 
treatment records covering the period from 
2005 to the present; these records should 
be obtained and added to the claims 
folder.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current back disability.  
The claims folder must be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  If a back disability is 
found to be present, the examiner should 
be asked to provide an opinion as to 
whether it is at least likely as not (50 
percent or greater likelihood) that the 
back disability is related to active 
military service.  The examiner should 
accept as true the veteran's statements 
regarding the injury to his back during 
combat.  The examiner should provide a 
rationale for any opinion reached.   

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

